ORDER

PER CURIAM.
AND NOW, this 1st day of August, 2002, Francis X. Gavin having been suspended from the practice of law in the State of New Jersey for a period of six months by Order of the Supreme Court of New Jersey dated February 21, 2002; the said Francis X. Gavin having been directed on June 7, 2002, to *567inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Francis X. Gavin is suspended from the practice of law in this Commonwealth for a period of six months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.